Citation Nr: 1539489	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for pelvic fracture with L5-S1 radiculopathy, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of left hip fracture currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for residuals of right hip fracture currently evaluated as 10 percent disabling. 

4.  Entitlement to a compensable rating for residuals of left orbital fracture. 

5.  Entitlement to an increased rating for mood disorder due to traumatic brain injury, currently evaluated as 50 percent disabling for the periods from December 8, 2006 to December 18, 2006 and from September 1, 2007 to August 13, 2009.
 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which in pertinent part, granted an evaluation of 10 percent for mood disorder with headaches due to traumatic brain injury.  This matter also comes before the Board from a February 2008 rating decision of the VA RO in North Little Rock, Arkansas, which denied service connection for posttraumatic stress disorder (PTSD); increased ratings for pelvic fracture with L5-S1 radiculopathy, left and right hip fracture with knee pain, left orbital fracture, and status post right rib fractures; and a TDIU. 

The Veteran testified before the undersigned Veterans Law Judge via videoconferencing technology in July 2009.  A transcript of the hearing was prepared and is associated with the claims file.

In a May 2010 decision, the Board denied service connection for PTSD, denied a compensable rating for status post right rib fractures and remanded the remaining issues for additional development.

In a November 2011 rating decision, the Appeals Management Center (AMC) increased the Veteran's evaluation for mood disorder due to traumatic brain injury to a 50 percent rating, effective December 8, 2006 and assigned a temporary total disability (100 percent) rating due to inpatient care of a service-connected disability, effective December 19, 2006.  The AMC then assigned a 50 percent disability rating effective, September 1, 2007 and a 100 percent evaluation, effective August 14, 2009.

The Board notes that since the increases to 50 percent did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Because the 100 percent rating assigned to the Veteran's service-connected mood disorder due to traumatic brain injury is the maximum rating available for this disability, higher rating claims for mood disorder due to traumatic brain injury for the period between December 19, 2006 and August 31, 2007 and for the period since August 14 ,2009, are no longer on appeal.

The Board notes that in the November 2011 rating decision, the AMC also granted service connection for a traumatic brain injury (TBI), for an injury incurred during a motor vehicle accident separate and distinct from the injury leading to the left orbital fracture on appeal, at a 40 percent disability rating, and service connection for right and left knee pain at a 10 percent disability rating for each knee, all effective December 8, 2006.  In a February 2012 rating decision, the RO continued the 40 percent evaluation.  The Veteran did not express disagreement with either of these decisions and therefore the issues are not currently before the Board.

The Board notes that in the most recent supplemental statement of the case (SSOC) of May 2014, the AMC included the issues of the disability rating of the TBI and the bilateral knees.  However, as noted above, these issues were not considered to be on appeal at the time of the issuance of the SSOC.  Moreover, the Veteran has not expressed a disagreement with these issues since the issuance of the May 2014 SSOC.  Therefore, despite the adjudication of these issues in the May 2014 SSOC, the Board still finds that the issues are not currently on appeal.

In November 2013, the Board once again remanded the claim for further development to obtain outstanding treatment records.  The requested development has been substantially complied with and the claims are ready for appellate review.

As noted above, the issue of the disability rating of the service connected TBI is not currently under appeal.  A review of the file shows that although the issue headaches were originally associated with the mood disorder, the headaches are contemplated within the disability rating assigned to the TBI.  Moreover, the AMC specifically stated in the November 2011 rating decision that the headaches had been separated from the mood disorder as this was the most beneficial to the Veteran.  Therefore, the Board does not consider the headaches to be part of the service connected mood disorder and the issue has been rephrased as noted on the title page of this decision.

Further, as noted, the Veteran is now being separately compensated for his bilateral knee pain.  Therefore, the Board has rephrased the issues pertaining to the hip disability as reflected on the title page.  

The Board finds the claim of entitlement to a TDIU to be moot.  In the decision herein, the Board is awarding a 100 percent disability rating for mood disorder for the entire period on appeal.  Moreover, the record reflects that the Veteran is in receipt of special monthly compensation under 38 U.S.C.A. § 1114, effective August 14, 2009.  The Board has considered the case of Bradley v. Peake, 22 Vet. App. 280 (2008).  According to Bradley, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  However, the Board finds that this case is distinguishable from Bradley in that the Veteran has already been granted SMC under 38 U.S.C.A. § 1114(s).  Therefore, the concerns raised in Bradley are not present here and the claim for a TDIU is moot.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to higher evaluations for pelvic fracture, bilateral hip fractures, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, mood disorder has been characterized by chronic active suicidal ideations requiring hospitalization.

2.  The residuals of the Veteran's fracture of the skull have not resulted in a brain hernia or any loss of bone or skull.


CONCLUSION OF LAW

1.  Mood disorder is 100 percent disabling effective December 8, 2006.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a compensable rating for residuals of a left orbital fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1-4.14, 4.72 DC 5299  -5296 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

At the outset, the Board notes that in the Board is granting a 100 percent disability rating for the service connected mood disorder.  This is the maximum disability rating allowed and the decision constitutes a full grant of the benefit requested on appeal as to this issue.  Therefore, any deficiencies with the notice requirements are harmless. 

In regards to the disability rating for left orbital fracture, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a).  A January 2007 letter satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and cited the applicable statutes and regulations.  Thus, the duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  VA treatment records, examination and identified private medical treatment records, to the extent possible, have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  

The VA examination reports are adequate for rating purposes, as the examiner reviewed the claims file, conducted a thorough examination, and described the Veteran's PTSD symptoms and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefi v.
 Nicholson, 21 Vet. App. 120, 123   (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124  ). 

The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126   (1999); see also Hart v. Mansfield, 21 Vet. App. 505   (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].  The Board finds that neither disability has significantly changed throughout the appeal period nor uniform ratings are adequate.

Mood disorder due to traumatic brain injury

The Veteran seeks an increased disability rating for mood disorders due to traumatic brain injury rated under Diagnostic Codes (DC) 9204-8045.

Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2014).  DC 9304 refers to dementia due to head trauma.  See 38 C.F.R. § 4.130, DC 9304 (2014).  DC 8045 refers to residuals of a traumatic brain injury (TBI).  See 38 C.F.R. § 4.124a , DC 8045 (2014).

DC 9304 uses the General Rating Formula for Mental Disorders.  Under the general rating formula for the evaluation of mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014), a 100 percent evaluation is provided where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo- type speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2014).

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2014).

The evaluation of the level of disability is to be based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the GAF score does not fit neatly into the rating criteria, the GAF score is evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31-40 reflect some impairment in reality testing or communication (e.g., speech is at time illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Id. at 242.  In reaching a determination in this case, the Board has considered the whole of the evidence, to include the appellant's statements, the assigned GAF scores, and the medical opinions.

The Board notes that, as noted in the Introduction section above, the Veteran's residuals of a TBI have been separately rated and are not currently under appeal.  The only residual on appeal is the Veteran's mood disorder.  Below, the Board is granting the Veteran a 100 percent disability rating upon consideration of the reported symptoms and the applicable rating criteria for mental disorders.  Therefore, a discussion of the rating criteria for TBI under DC 8045 is not necessary.

At the outset the Board notes that the Veteran is appealing the original assignment of a disability evaluation following an award of service connection for mood disorder.  In such cases, the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's mood disorder is currently rated as 50 percent disabling form December 8, 2006 to December 18, 2006; 100 percent disabling from December 19, 2006 to August 31, 2007; 50 percent from September 1, 2007 to August 13, 2009; and, as 100 percent disabling from August 14, 2009.  The RO has assigned a staged rating.  

Clearly a staged rating may be assigned when appropriate.  Regulations establish that different examiners, at different times, will not describe the same disability in the same language.  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history.  When any change in evaluation is to be made the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in thoroughness of the examination.  See 38 C.F.R. §§ 4.2, 4.13.

After a very careful review of the evidence of record, the Board finds that a uniform 100 percent disability rating is warranted for the entire appeal period.  

Prior to December 19, 2006

In the present case, the RO has assigned a 100 percent disability rating effective December 19, 2006, the day the record reflects that the Veteran was hospitalized for active suicidal ideations.  However, by doing so, the RO assigned a 50 percent disability rating effective only for 10 days.  

The Board finds that the assignment of a 50 percent evaluation for a period of just 10 days violates the spirit, if not the letter, of 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of disability evaluations.  It is difficult to conceive that the Veteran's disability so dramatically increased in severity in just 10 days.  Significantly, there are no VA treatment records that show the severity of the Veteran's mood disorder from December 8, 2006 to December 18, 2006.  Therefore, the Board will resolve the benefit of the doubt in the Veteran's favor and will assign a 100 percent disability rating for the period from December 8, 2006 to December 18, 2006.

Having decided that a 100 percent disability rating is warranted from December 8, 2006 to December 18, 2006, the only remaining period of time to be considered is from September 1, 2007 to August 13, 2009 during which the Veteran's mood disorder has been rated as 50 percent disabling.

From September 1, 2007 to August 13, 2009

At the outset, the Board notes that there are a very limited number of treatment records for the time period from September 1, 2007 to August 13, 2009.  However, after a careful review of the record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the mood disorder has more closely approximated a 100 percent disability for the period from September 1, 2007 to August 13, 2009.  

In this regard, the Board notes that VA outpatient treatment records of April 2009 note that the Veteran had active thoughts of self-harm.  He arrived at the emergency room via ambulance and was placed on constant observation.  He was admitted as inpatient from April 7, 2009 to April 13, 2009.  While hospitalized, his GAF score ranged from 21 to 35.  Significantly, the physicians noted him to have chronic suicidal ideations.  Records also noted he had been experiencing increased suicidal ideations.

In June 2009, he denied suicidal ideations, homicidal ideations and audio visual hallucinations.  He reported to be better.

In July 2009, he was noted to be alert, casually dressed, had good eye contact, had rational thought process, and improved mood.  However, he was noted to be tense with restricted access.

On August 14, 2009, the Veteran was once again hospitalized for suicidal ideations.

The Board finds that upon consideration of the evidence above, the disability has most closely approximated the 100 percent disability rating from September 1, 2007 to August 13, 2009.  Indeed, and significantly, the Veteran was found to have chronic suicidal ideations.  The Board finds that if the suicidal ideations have been chronic, the Veteran's symptoms have not improved at any particular time during the appeal period, rather, there have been fluctuations in the severity of the symptoms.  However, the severity of the symptoms has mostly approximated that of a 100 percent disability rating based on active suicidal ideations.  

The Board acknowledges that in June 2009 and July 2009 the Veteran was noted to have improved and denied suicidal ideations.  However, he was hospitalized once again for his mood disorder in August 2009.  This shows that any improvement is merely temporary in nature.

Further, the Board acknowledges that there are no medical treatment records from September 1, 2007 to April 7, 2009 which show the severity of the Veteran's mood disorder.  This comprises a period 21 months.  While this may be a more substantial period of time between hospitalizations, the Board will resolve all reasonable doubt in the Veteran's favor, especially considering that his suicidal ideations have been deemed to be chronic.  

For the above stated reasons, the Board finds that throughout the appeal period, the Veteran's service connected mood disorder has most closely approximated a 100 percent disability rating.

Residuals of a left orbital fracture

As noted in the Introduction section above, the Veteran is separately rated for a TBI which arose from a separate incident than the orbital fracture on appeal.  Moreover, the Veteran's headaches are being considered under the disability rating assigned for TBI.  No neurological symptoms have been associated with the Veteran's left orbital fracture.  Therefore, the issue at hand is limited to the orthopedic residuals of the left orbital fracture.

Service treatment records of August 1993 show the Veteran had a fracture of the left lateral orbital wall.  He was admitted for observation and no specific treatment other than the observation and symptomatic medication was undertaken and a discharge diagnosis was post concussion syndrome.  X-rays of the skull and maxillofacial area showed slight soft tissue swelling of the right maxillary antrum.  There was no definite evidence of any fracture and no fluid level seen to suggest active bleeding.  It was noted there was no evidence of temporomandibular joint dysfunction, no discomfort on chewing or opening and closing the mouth with what appeared to be a normal excursion of temporomandibular joints bilaterally.

A February 2008 VA examination report notes the Veteran is asymptomatic regarding the eyes.  X rays of the skull and orbits showed minor irregularity in the floor of the left orbit, which probably represents old healed fracture which is nondisplaced.  The diagnosis was, healed orbital fracture or the left orbit, asymptomatic. 

A January 2009 VA examination noted that the Veteran's head is normocephalic with no evidence of trauma.  There were no bruits over the supraclavicular carotid orbital or temporal areas.   

A July 2010 VA examination shows that on physical examination the bones of the orbital rims, temporal bone areas, and zygomatic arch areas are palpated.  There is no tenderness.  There is no subjective decrease in sensation touch.  The extraocular muscles are intact.  The pupils are round and there are no complaints of visual disturbances.  The diagnosis was past history of head injury in 1993, stated left lateral orbital fracture nondisplaced requiring no surgery healed spontaneously without apparent sequelae.

The Veteran is currently assigned a noncompensable ratings under DC 5299-5296 for residuals of a left orbital fracture.  To the extent the Veteran is being rated based solely on the residuals of the left orbital fracture, not his traumatic brain injury, the Board finds that the Veteran's current noncompensable ratings is appropriate. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic codes indicate that two unlisted musculo-skeletal conditions (DC 5299) are rated under the criteria for loss of part of the skull (DC 5296).  See 38 C.F.R. § 4.20.

Under DC 5296, the loss of a portion of both the inner and outer table of the skull without brain herniation warrants a 10 percent rating if the size of the area lost is smaller than the size of a 25-cent piece, or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted if the size of the area lost is intermediate.  A 50 percent rating is warranted if the size of the area lost is larger than a 50-cent piece, or 1.140 square inches (7.355 square centimeters).  An 80 percent rating is warranted for loss of part of the skull with brain hernia. Intracranial complications are to be evaluated separately.

With regard to the Veteran's left orbital fracture, the Board finds that the issue currently being rated on appeal is most closely represented by DC 5296.  The x-rays of the Veteran's skull do not indicate that the Veteran is missing any portion of the skull, nor is there evidence to suggest that the Veteran suffers from a brain hernia.  Therefore, under the schedular rating criteria the Veteran's current noncompensable rating for a skull fracture is appropriate. 

The Board notes that under DC 5296, the Veteran's current noncompensable rating is appropriate.  As noted above, upon examination no portion of the skull was reported as lost and x-rays did not indicate any current fracture or bone loss.  Additionally, no hernia of the brain has been reported. 

Accordingly, the Board finds that when specifically considering providing ratings for the residuals of the Veteran's left orbital fracture that the evidence of record indicates that the Veteran's current noncompensable rating is appropriate.  

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The Board finds that the Board finds that the Veteran's symptoms have been contemplated by the rating schedule.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability.  Further, the Board finds that the fracture residuals themselves do not cause the Veteran frequent hospitalizations or marked interference with employment.  Moreover, there is no noted functional impairment related to the left orbital fracture.  The Veteran is separately rated for TBI which has been deemed not to be associated with the left orbital fracture.  

Accordingly, the Board finds that the Veteran's current noncompensable rating under DC 5299-5296 for residuals of a left orbital fracture is appropriate and compensable rating is not warranted.






ORDER

Entitlement to a 100 percent disability rating for mood disorder due to traumatic brain injury for the entire appeal period is granted, subject to the monetary laws and regulations governing the payment of such benefits.

Entitlement to a compensable disability rating for residuals of a left orbital fracture, is denied.  

REMAND

The Veteran seeks an increased disability rating for pelvic fracture with L5-S1 radiculopathy, residuals of a right hip fracture, and residuals of a left hip fracture, all rated as 10 percent disabling.  

VA outpatient treatment records show that in September 2010, the Veteran complained his hip and knee pain were worse and he had difficulty walking.  In July 2013 he reported his left hip bothers him non-stop.  The Veteran's most recent VA examination was conducted in February 2008.  The symptomatology noted above is more severe than that reported at the February 2008 VA examination.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's residuals of a pelvic fracture, and residuals of a right and left hip fracture.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of his service-connected residuals of a pelvic fracture, and residual of a right and left hip fracture.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

For the Veteran's residuals of a pelvic fracture, the examiner should describe all pertinent symptomatology, and should provide the following information: 

a) The examiner should specifically state range of motion findings. 

b) The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

c) The examiner should comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

d) The examiner should specifically assess the severity of all neurological symptomatology, if any, that is at least as likely as not due to the Veteran's service-connected cervical and/or lumbar spine disability.

For the Veteran's residuals of a right and left hip fracture, the examiner should describe the symptomatology as slight, moderate or severe.

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history. Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.
 
If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

2. The AOJ should conduct any other development deemed appropriate.
3. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


